Rights of passengers in bus and coach transport (debate)
The next item is the report by Antonio Cancian, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (00063/2010 - -.
Mr President, Commissioner, ladies and gentlemen, the negotiation that I led by myself for the first year and then, during conciliation - the first conciliation procedure after the Treaty of Lisbon, I would note - with the guidance of Mrs Kratsa-Tsagaropoulou and the support of the Chair of the Committee on Transport and Tourism, Mr Simpson, has been more arduous and difficult than expected.
Through this regulation, Europe's 70 million bus and coach passengers will also enjoy a range of rights that until now were much reduced or almost non-existent in comparison with other means of transport.
During negotiations on this important issue with three rotating presidencies, the goals we wanted to fulfil were as follows:
a regulation that would protect non-discriminatory access to transport by bus and coach;
a regulation that would bear in mind the particular characteristics of the sector, which involves small and medium-sized enterprises which could not have additional and excessive economic burdens imposed upon them;
a regulation that would fill a regulatory vacuum that left the bus and coach transport sector in an anomalous position compared with other means of transport and would therefore ensure minimal guarantees for all passengers;
a regulation that would protect the rights of persons with reduced mobility as much as possible, given the intransigent attitudes within the Council;
a regulation that would bear in mind the needs of an ageing population for whom public transport will be an essential resource in the coming decades.
The text voted on today is the fruit of a very hard-fought compromise, but one which pleases us given the direction taken in the debate and in the negotiation itself.
The main problems were primarily encountered in defining the scope of application. In fact, the regulation applies to all regular services, whether regional, national or international, over a distance greater than 250 km. In any case, we have prepared a list of fundamental rights that cannot be ignored, irrespective of such a distance. These rights focus principally on the right to transport, as well as training, information and responsibility.
At distances of over 250 km, the regulation essentially provides for compensation and assistance in the event of an accident, the rights of passengers in the event of cancellation or delay, and the rights of persons with disabilities or persons with reduced mobility. Furthermore, with regard to complaints, the carriers must set up and activate a system for dealing with complaints relating to the rights and obligations referred to in this regulation. The time needed to provide a definitive response cannot be more than three months from receipt of the complaint.
Lastly, each Member State must designate a new body or, better still, an existing body, responsible for enforcing this regulation. The Member States will be able to avoid implementing the regulation for a period of four years, which can be renewed once upon prior notification to the Commission of the reasons for this.
Member States are also asked and urged to develop a future single ticket for each transport type and a single national body responsible for passengers' rights in all means of transport. The final text can be deemed a pleasing and balanced compromise. The outcome of the conciliation procedure must be seen as a victory for Parliament.
President-in-Office of the Council. - Mr President, it is a pleasure for me to take part in this debate on the proposal for a regulation on the rights of passengers in bus and coach transport. This is a very important moment, as our discussions on this legislative act are coming to a close after two years.
First of all, on behalf of the Council, I would like to express my thanks and appreciation to the European Parliament for its cooperation and for the sprit of compromise that allowed us to reach an agreement in the Conciliation Committee to the benefit of EU bus and coach passengers, in particular, as regards disabled persons and passengers with reduced mobility.
The discussions among the three institutions have not been easy, but they were always constructive and guided by a spirit of compromise. The joint text on which an agreement was reached at the Conciliation Committee meeting, and which will hopefully be adopted today, represents a compromise across political groups. Therefore, I would like to pay tribute to all involved in the work on this legislative proposal and, in particular, to Vice-President Kratsa-Tsagaropoulou, Brian Simpson - Chair of the Committee on Transport and Tourism, Mr Cancian - the rapporteur, and the shadow rapporteurs, for their work. Together, they have had to bring the legislative process to a successful outcome.
My thanks also go to Commissioner Kallas and his team and to their counterparts from the secretariats in Parliament and the Council. Together, they worked tirelessly in helping to move things forward. Last but not least, I would like to express my appreciation for the excellent work of the Belgian Presidency in securing the necessary support within the Council for the compromise reached in the Conciliation Committee.
I am convinced that the joint text resulting from the Conciliation Committee meeting represents a fair balance between the rights of passengers in bus and coach transport and the interests of carriers, most of which are small- and medium-sized enterprises.
In the Council's view, the main objective of the regulation is to grant rights to passengers travelling on regular services where the scheduled distance is equal to, or more than, 250 kilometres. Furthermore, a guaranteed number of rights will apply independently of the distance travelled. The new rules focus, in particular, on helping disabled persons and passengers with reduced mobility.
In the discussions between the three institutions, we were able to find mutually acceptable solutions on a number of difficult issues, namely the scope, the rights of passengers in the event of cancellations or delays, compensation and assistance in the event of accidents, provisions easing the transition to the new rules, and finally, the rights of disabled persons and persons with reduced mobility.
As you already know, the Council approved the joint text at its meeting on 31 January 2011. This legislative act will therefore be signed tomorrow. Its publication in the Official Journal of the European Union can be expected in March.
(IT) Mr President, lastly I should like to congratulate Mr Cancian on his excellent work.
Let me congratulate you on a job well done.
Vice-President of the Commission. - Mr President, the legislative proposal on the rights of passengers travelling by bus and by coach that we are discussing today is the result of a very difficult process, including conciliation. Long negotiations on the night of 30 November 2010 at the Conciliation Committee led to a breakthrough and a compromise after more than two years of negotiations.
Let me convey my heartfelt thanks to you for making this happen. First, to Vice-Chair Madam Kratsa-Tsagaropoulou for her skilful leadership, to Mr Simpson, Chair of the Committee on Transport and Tourism, Mr Cancian, the rapporteur, and, of course, we should also mention the Belgian Presidency.
I am grateful to Parliament for always having pushed for a high level of passenger protection. After the endorsement by the Council on 31 January, I invite you to also adopt this regulation and formally conclude the procedure.
The proposal on the rights of passengers travelling by bus and coach now completes the arrangements for the protection of travellers and will ensure that passengers benefit from the same basic standards of service quality wherever they travel in the Union.
The compromise text contains important achievements: it provides a set of basic rights for all passengers travelling by bus and coach. As Mr Cancian has already mentioned, there were difficult points unresolved until the last moment of negotiations. Some may say that the scope of the regulation on bus and coach services of 250 km and more is too limited and they would have wished to see passengers in local transport protected too. Others may claim that the text contains provisions whose implementation would be costly, in particular, for smaller operators. I am of the opinion that the text represents a very well-balanced compromise.
We should not forget that a number of basic rights apply to services of all kinds and provide special protection to the most vulnerable passengers. On the other hand, potential cost implications for the industry have been kept to a minimum. All in all, the compromise text constitutes a real advance for travelling citizens and for the image of the industry.
Mr President, Mrs Győri, Mr Kallas, ladies and gentlemen, I would like to thank Mr Cancian in particular for his hard work, because this was not a straightforward dossier, but we have reached a good conclusion.
Compromises obviously always have their advantages and disadvantages. Some people will think that we have gone too far and others that we have not gone far enough. The process in the Council was not easy and, therefore, I would like to express my sincere thanks to the Council for enabling us to reach a compromise at the last minute. I think the scope of the report is correct. We have said that three countries are not directly affected. However, because Luxembourg is involved in a cross-border context, there are actually only two countries which the regulations do not affect directly. In the case of local public transport, it will be easy to include provisions in the requirement specifications for tenders which state that passengers' rights must be respected and reinforced. Therefore, it is not realistic to criticise us for excluding local transport. This can be dealt with at a regional level.
The Group of the European People's Party (Christian Democrats) will give its overall support to this compromise. We see passengers' rights as a complete package and we hope that it will be possible in the near future to produce a consolidated version covering the whole area, so that we can soon put in place rights which will benefit the citizens rather than the lawyers. In my view, there are still a number of problems, particularly with regard to the implementation, where the regulations are not useful to citizens and where they are not clear enough to establish passengers' rights. Against this background, I would like to thank everyone involved for their hard work. I hope that we can achieve a large majority in plenary in support of this healthy compromise.
on behalf of the S&D Group. - Mr President, firstly, I would like to express my thanks, and the thanks of the S&D Group, to Mr Cancian, for his hard work on what was indeed a very difficult and very complicated dossier.
Two questions spring to mind when you look at this particular agreement. The first is, 'Is it ideal?', and the second is, 'Does it move us forward?'. In response to the first question, from a parliamentary point of view, I think we have to say that it is not ideal. By the very nature of it being a compromise, there are things there that Parliament has had to give up, particularly on the scope, where we would have liked to have seen a smaller distance before the regulation kicks in.
But does it move us forward? Well, yes it does, because we will now have in place a similar set of rights for buses and coaches to those that we currently have for other modes of transport. It also moves us forward in our commitment to improving access to bus and coach travel for those people with reduced mobility, and indeed disabled people, throughout the European Union.
I would just pick up on one issue, which concerns asking for staff to be trained to help people with reduced mobility and disabilities so that they can have the same access to public transport as those of us who are able-bodied have. I know there is a derogation for Member States to push this back for five years in this area, and I hope they will not use that.
Finally, I think it is important for us to support this final agreement so that the rights for all the modes of transport are now in place. I know we will go forward in future to look at them again and revise them again, but I think we have made a step forward in this area and that Parliament should support the agreement that Mr Cancian reached with the Council in conciliation.
Mr President, a long procedure has now come to an end, which is good news. There are some positive aspects to all of this. One is that the basic rights for people with disabilities include the right to information and the right to access. Another positive feature is that the damages paid by small and medium-sized businesses have been kept to a reasonable level, which was not originally the case. It is also good that we have reached an agreement, because otherwise, we would have been stuck in the conciliation procedure and there would have been no regulations at all covering one specific area of transport.
However, I would also like to pick up on some negative points, as we have not been able to produce a genuine European solution. Although we say that the free movement of people, goods and services is a European principle, we have not reached a European solution in this area, if three countries are not included and other countries do not have bus routes of this length. The right of people with disabilities to be accompanied, which is something they often need in order to be able to travel, is only guaranteed over long distances. In addition, the clause on major natural disasters, which does not apply to air travel, because damages had to be paid in the case of the ash cloud, has been applied to buses and coaches. This means that poorer passengers in particular who are making short journeys will not be compensated and have no rights. That, of course, is not a good thing.
Therefore, because of this mix of positive and negative features, we abstained from voting during the midnight session in the conciliation procedure and we will do the same today.
Mr President, despite the EU being a signatory to the relevant convention, the rights of people with reduced mobility are not taken into consideration in this dossier.
I have mentioned this at the beginning of my comments on this report, because I think its most serious failing is the fact that we have always included the restriction 'if possible'. Unfortunately, I am sufficiently familiar with these situations to be able to say that this 'if possible' generally results in it not being possible to provide an efficient solution for people with reduced mobility.
I was particularly disappointed when a restriction was placed on the formats used to make information available about bus and coach travel. This has also been toned down, so that people with reduced mobility cannot even find out about where they can get assistance and so on.
There are other problems resulting from the last round of negotiations, which Mr Cancian has really put his heart into, and I would like to thank him for that. He has made every effort to produce a good result, but his attempts have been blocked by the Council's hard-hearted approach. Another aspect is the distance of 250 kilometres which has already been mentioned. I am afraid that longer routes will be divided up and that routes of 500 kilometres will be broken down into two parts, so that there is no risk of having to grant passengers their rights. This must be taken into consideration during the implementation process.
One good feature was the introduction of an arbitration body, which will be helpful for consumers. Other positive aspects include the fact that the principle of constant improvement applies and that training will be provided for staff. However, in other respects, ladies and gentlemen, this is by no means a masterpiece of European legislation.
Mr President, I, too, should like to add my thanks to all parties involved in reaching this compromise, but I should especially like to thank Mr Cancian, who, I believe, found absolutely the correct possibilities for compromise on behalf of Parliament. With the inclusion of the rights of passengers travelling by bus and coach, we have, in principle, now introduced passenger rights in all modes of transport. Of course, it could be said that as between different modes of transport, these rights vary greatly, when it comes to levels of compensation, depending on the length of delay or the removal of a route served by that mode of transport. Yet, even if our passengers in the European Union may get confused in the initial years, this still represents a step forward in ensuring passenger rights, and the fact that these rights for passengers travelling by bus and coach are the very last to be introduced shows that this was perhaps the most difficult step of all.
I am particularly pleased about basic rights for the disabled and persons with special needs, and also that these rights apply to them on bus journeys of below 250 km, with the one exception referred to by Mr Simpson, namely, that operators offering these services may defer staff training. I very much hope that this will not be done maliciously, just as the Member States may not defer implementation of this directive for four years twice over, until the latest possible date. Thank you.
Mr President, the rights of passengers in all forms of transport have become an increasingly important topic of debate in the European Parliament in recent years. I must say that in many cases, I see problems which may arise from the application of passenger rights, and insuring against these problems will surely be a very lucrative area for many financial institutions.
On the other hand, fares will logically rise as a result of these new costs. It is nothing new that the Council has attempted to change the basic elements of the draft regulation fundamentally with regard to passenger rights in bus and coach transport. We are familiar with this position of the Council from previous conciliation proceedings. In this context, I would like to thank the Vice President of the delegation, Rodi Kratsa-Tsagaropoulou, the Chair of the Committee on Transport and Tourism, Brian Simpson, and the rapporteur, Antonio Cancian, for a fine piece of work. They have achieved what is a genuinely very reasonable compromise.
I regard the following elements as being particularly positive:
1. the definition of long-distance transport as transport where the length of the entire route is in excess of 250 km, with the proviso that the regulation will also apply to people using the long-distance route only as part of their journey;
2. improving the position - even if it is not ideal - of people with disabilities and reduced mobility in connection with this mode of transport;
3. compensation and assistance in case of an accident. I would like to note here that, in the case of damage to equipment such as wheelchairs, compensation of the full amount is envisaged, which entails a level of uncertainty, and it will surely be necessary to clarify the formulation for insurance purposes, for example, through an upper limit;
4. the rights of passengers where journeys are disrupted or delayed are relatively clearly set out. I also consider the improved information for passengers to be positive;
5. like most of my fellow Members, I welcome the fact that the transitional period for implementing this regulation should be reduced to a maximum of four years. On the other hand, I am not at all pleased at the possibility of extending this period by a further four years.
I believe there will be no fundamental problem even in setting out the application of passenger rights on routes parallel with sections of long-distance transport in the near future. A question remains as to the setting of financial limits, of course, with the absence of an inflation supplement to adjust the financial limits in accordance with the euro exchange rate, so that the limits remain the same in real terms.
I believe the agreement is a good compromise. The ultimate aim is the further expansion of passenger rights on all forms of transport, and this additional step in bus and coach transport is definitely a successful outcome for the conciliation process. The Confederal Group of the European United Left - Nordic Green Left supports this outcome.
Mr President, it is good that following the debate and coordination of positions, the final text can be regarded as a very satisfactory and well balanced compromise. It manages to secure the rights of passengers without, at the same time, imposing a heavy burden on carriers, most of which are small and medium-sized enterprises. In particular, the outcome of the conciliation procedure can be regarded as successful for the European Parliament, and I congratulate it on this.
Taking account of the steady growth of this transport sector, the aim of this proposal is to establish EU-wide rights for the protection of passengers comparable to those in other modes of transport and to secure a level playing field between carriers from different Member States as well as the various modes of transport.
The regulation strengthens passengers' entitlement to compensation for death, including reasonable funeral expenses, or personal injury, as well as for the loss of or damage to luggage due to accidents. Moreover, in the event of an accident, passengers are entitled to assistance to cover their immediate practical needs, including, where necessary, provision of food and clothes, transport, facilitation of first assistance, and accommodation. Where travel is cancelled or delayed for more than 120 minutes, passengers shall have the right to compensation amounting to 50% of the ticket price, in addition to the reimbursement of the ticket price.
The regulation also strengthens the provision of assistance for disabled persons and persons with reduced mobility, which is very important. Passengers must receive updated information in real time by electronic means.
This is a good decision, congratulations!
(DE) Madam President, improving the rights of passengers on regular bus and coach services is a desirable goal. However, some points in the proposal go too far. For example, passengers are entitled to up to two nights in a hotel if the departure of a regular bus service is delayed by more than 90 minutes. However, road transport is often subject to factors which are outside the control of the individual bus operators, such as traffic jams caused by accidents, poor weather conditions and inadequate snow clearance. The consequences of this will be costly liability cases where it will not be possible to apply the principle that the party responsible is liable for the damages.
The most recent EU regulation on rail passengers' rights is in a similar position. Companies now have to pay for delays which they have not caused. For example, the Austrian federal railway company is liable for the number of hours that trains are delayed, which amounted to a total of 2 800 last year, when they arrive very late from Germany. We must avoid inappropriate measures like this in future.
(DE) Madam President, Mr Kallas, ladies and gentlemen, I very much welcome the result of the conciliation procedure. When the regulation is implemented, bus and coach passengers, including those with reduced mobility, will have the same high level of protection that applies on other forms of transport. In addition, the regulation guarantees a high overall level of consumer protection and takes into consideration the fact that this transport sector consists mainly of small and medium-sized companies. The extreme requirements which would have made bus transport almost impossible have been removed, together with those that would have excluded the majority of the Member States from the scope of the regulation.
Bus and coach services which benefit the majority of citizens must also provide a high quality service for disabled people and people with reduced mobility. They should have the right to receive help and this must be provided free of charge in the interests of social integration.
(IT) Madam President, ladies and gentlemen, I, too, should like to thank Mr Cancian for his efforts in obtaining this difficult compromise. Thanks to this regulation, bus and coach passengers can enjoy rights similar to those of passengers on other modes of transport, such as trains and boats.
The regulation, which applies to all national and international services wherever the distance to be covered is equal to or greater than 250 km, also protects passengers using regular services over shorter distances. I am referring, in particular, to disabled persons and persons with reduced mobility, who have been guaranteed non-discriminatory access to transport, the right to compensation in the event of loss of or damage to wheelchairs, as well as training on disabilities for bus and coach employees.
I am also delighted that an agreement has been reached on compensation for death, including reasonable funeral expenses, or personal injury, and loss of or damage to luggage due to accidents. I also consider it a positive step that passengers can choose between continuing the journey at no additional cost or reimbursement of the ticket price in case of cancellation, a delay of more than two hours, or overbooking.
In terms of information for passengers, I think it would have been useful to provide them with information on connections with other means of transport, thereby also ensuring dialogue between bus and rail passenger transport services. Lastly, I am very pleased that during negotiations, we managed to research and guarantee the maximum level of assistance for disabled persons and persons with reduced mobility, giving them the option of being accompanied at no extra cost.
(ES) Madam President, I would like to thank Mr Cancian, who has worked very hard to reach this agreement, and following complex negotiations, this document has been agreed upon.
Progress has been made on passenger rights in terms of compensation and assistance in the event of an accident, cancellation or delay, and in terms of the recognition of basic passenger rights, irrespective of distance; the agreement also includes the rights of disabled people and those with reduced mobility.
However, the definition of the scope of application, which is journeys longer than 250 km, means that three countries remain outside this European legislation. In our view, this is not sufficient, although we acknowledge the progress that has been made compared with what there was initially. Our group will therefore abstain.
(PL) Madam President, today, the European Parliament is sending out a very positive message to passengers, taxpayers and European voters who use buses and coaches, including disabled persons. The people who vote for us and pay our wages expect us to take concrete decisions of precisely this kind. There have, of course, been comments in this Chamber to the effect that this is not the most important of matters in the wider scheme of things, and no doubt it is not. However, I believe that it is a very significant step forward which will make Europe and the European Union more humane and more open to the needs not of politicians, but of consumers, or, in other words, those who use the various means of transport. I would like to thank my neighbour, Mr Cancian, very much for his diligent work as rapporteur.
(DA) Madam President, bus passengers on long journeys have more or less the same rights as air, train and boat passengers in respect of delays, cancellations, lost luggage and in a large number of other areas. This is fine in principle. However, I would nevertheless like to raise a couple of points of criticism. People with reduced mobility have been granted more rights in this regard here. However, not all buses can accept both disabled and able-bodied passengers at the same time, and not all buses can be converted to enable them to carry disabled people. Thus, there is still a long way to go in this area if we want to achieve the highest possible level of equality. Ticket prices for long journeys are most often kept as low as they can go in order to be able to compete with air traffic. I therefore consider it impossible for small bus companies to be able to pay all of the claims for compensation and rights that are being called for here. Their ability to be competitive will be severely reduced and they will rapidly come under threat of closure. This can hardly be in the interests of the Union, because the EU very much wants to support small and medium-sized enterprises.
(DE) Madam President, I would like to congratulate everyone involved, but in particular, Mr Cancian, for all his efforts during the tough and long-winded process of reaching a compromise on this difficult dossier.
Some of the successes have already been mentioned, but there were also disappointments, in particular, with regard to the scope and other small points which have been referred to. By coming to this compromise on bus and coach transport, we have established passengers' rights on all types of transport. The next step which we need to take is to create a common, coherent and efficient framework programme for all passengers' rights.
It is particularly important for the credibility of the EU among the citizens of Europe that we put in place fair and clearly defined rights. In order to be credible, we must ensure that the rights across all the different means of transport are coherent. The criteria relating to air passengers' rights must not be fundamentally different from those of rail passengers, for example.
Therefore, it is particularly important that we do not base our framework programme on the lowest, weakest standards. Instead, we must set ourselves ambitious goals on behalf of the citizens of Europe.
(NL) Madam President, I would, of course, like to start by thanking the rapporteur for his efforts, as well as the shadow rapporteurs, Mr Simpson and everybody who has contributed to the result; the Belgian Presidency should not go unmentioned, either.
However, let me start with a point of criticism, addressed to the Council, in particular. I regret the fact that the scope applies only to journeys of 250 km. From a European perspective, it would make sense if all cross-border links fell under the provisions of this directive. Even when confined to those 250 kilometre journeys, the directive barely received enough support from the Member States to pass.
Judging not just from this dossier, but also from many other dossiers, it appears that it is becoming increasingly hard to get a majority of Member States to reason in the interests of the consumer or from a European perspective, and I find that very worrying.
Having said that, this regulation completes the list. We now have European rules on passenger rights for all transport modes. The next step - and the Commissioner has announced that he will take action on this - must be to learn from the experience gained in the various sectors and to achieve a more integrated approach to passenger rights. This should be enforced on the ground, in particular.
This regulation will mean a step forward, in particular, for people with reduced mobility. They will no longer be refused access and will be able to count on assistance, if needed. That is important, in my opinion. As with other transport modes, compensation has been provided for in a number of cases and there are accommodation arrangements for stranded passengers in the event of lengthy delays.
For these reasons, we want to support this compromise. We are not doing so with a great deal of enthusiasm, because the regulation will not come into force until two years from now. However, it is a step in the right direction and it represents a compromise between the Council's extreme position, on the one hand, and our more ambitious targets, on the other.
(ET) Madam President, Estonians have a proverb: 'Practice makes perfect'. Unfortunately, this cannot be said for the directive on coach passengers' rights, which, following a long conciliation procedure, ultimately distanced itself from the principles that had been requested by the European Parliament. It is indeed good that we now have minimal fundamental rights, but it is unacceptable that the agreed 250 km route denies these rights in three states. In addition, these rights are minimal in three to four other states because there are perhaps only one or two coach routes that long.
Furthermore, it is not acceptable that cross-border coach services were excluded, irrespective of the distance, and also we cannot support the eight-year period given to Member States where implementation of the said directive is not compulsory. Unfortunately, the Estonian Government supported these very conditions, and furthermore demanded a longer route. Now we need to ask ourselves whether we are indeed supporting passengers' rights, or those of coach companies and their profits. In any case, while I support the citizens of the European Union, I do not understand why part of Europe is excluded from this directive. I therefore feel unable to vote in favour of this directive or the report.
Madam President, I strongly support the principle of passenger rights, and it is only right that customers should expect a high standard of service.
However, we must have a sense of proportionality and look at what effect this will actually have. We have to compare the real benefits for users with the true costs to businesses in this sector.
This House and the Commission often take a 'one size fits all' approach, but we must accept that passenger rights differ across different modes of transport. Air travel is not the same as bus travel. Most importantly here, the difference lies with the number of small- and medium-sized businesses in this sector. I believe everyone in this Chamber knows the importance of reliable and profitable bus and coach services to our local economies, and it is for this reason that I strongly support the introduction of the 250 km rule. It is simply not right that small local companies providing very local or regional services should have these burdens put upon them.
Given the introduction of that protection, and the value of the underlying principle of this legislation, I strongly support the compromise.
Madam President, this initiative has been in gestation for almost three years and, for once, I found myself on the side of the Council rather than of Parliament.
Of course, we need to protect the rights of passengers, and particularly those with disabilities, but the initial proposal - as Philip Bradbourn has said - if adopted, would have serious consequences for small transport providers. Indeed, it would put many of them out of business. For that reason, the conciliation process was vital and the compromise reached strikes a fair balance between passengers' rights, on the one hand, and those of service providers, on the other. I fully agree with Mr Bradbourn that you cannot equate sea passenger rights, air passenger rights, rail passenger rights and bus passenger rights all in the same package. For that reason, talking about a consolidated package simply is not something that is feasible and realisable.
I would like to pay a compliment to the Chair of the Committee on Transport and Tourism, Brian Simpson, who did an excellent job, to the rapporteur, Mr Cancian, and to our own coordinator, Mathieu Grosch. At the end of the day, we have a fair and balanced package which is to the mutual benefit of all concerned.
(CS) Madam President, in recent years, the European Parliament, together with the Council, has adopted laws relating to passenger rights in air and rail transport. It is therefore logical for us now to adopt an analogous measure for bus transport as well, despite the fact that travellers in Europe still prefer individual transport and that standards on bus and coach transport itself are rapidly improving.
However, our effort and enthusiasm for regulation should have clear boundaries. It is logical to define basic standards in the European Union for cross-border travel, protecting vulnerable groups of passengers and securing their rights. On the other hand, an effort to extend rights to local transport, and attempts to secure the maximum possible compensation or to regulate down to the last detail, constitute an inappropriate interference in the internal market. It is clear that all superfluous obligations mean greater costs for transport operators, which will ultimately be reflected in ticket prices.
As a former mayor, I therefore followed with concern the proposal to include urban and suburban transport within the scope of the directive. I am pleased that common sense has prevailed in this case, and that urban and suburban transport will be protected from excessive regulation.
(FI) Madam President, I want to thank everyone who has been involved in formulating the compromise and, in particular, the rapporteur and Mr Simpson, Chair of the Committee. Although this is a compromise, it is also an important step forward from the perspective of the public. If we consider the question of delays and loss of baggage, it is extremely important for the public to know that we have introduced legislation to protect their rights.
This limited distance of 250 kilometres is not the best possible solution, nor has it succeeded in the way many here have said it has. I believe that this is perhaps the weakest point in the act and we will surely have to return to this in the future, but, on the other hand, it is a big step in significantly improving the rights of disabled persons and persons with reduced mobility. From the point of view of the public, this represents just the sort of legislation that we should be introducing.
Madam President, this provision is a little like the curate's egg. It is good in patches. I particularly welcome the dispositions for those with a disability or reduced mobility, but have the same concerns already voiced by other speakers about the 250 kilometre threshold. One size does not fit all. In the European Union of 27 countries of different sizes, there should have been some flexibility within countries so that all could be included in the provisions.
I live myself over 300 kilometres from our capital. There is a buoyant small business enterprise in coach travel between rural areas in my constituency and the capital, Dublin. This now will be put under severe pressure because of the provisions of this proposal and also, particularly, increased insurance costs which may drive them out of business. If they go out of business, jobs are lost and the facility for passengers is also lost. We will have to monitor this as we go forward.
(HU) Madam President, I welcome the report on the rights of passengers in bus and coach transport. It will be easier for EU citizens, including persons with disabilities, to use this form of service. The compromise was preceded by long consultations. During these, the European Parliament and Mr Cancian stood by people with disabilities until the very end. Unfortunately, the European Council proved to be more short-sighted and inflexible on this matter. I deeply regret that the European Council is unable to recognise that we are living in a rapidly ageing society. The number of people with disabilities will skyrocket overnight. We should realise that all EU citizens will suffer from this problem, and sooner or later, everyone will require assistance. Lastly, I would like to stress that our work is not yet done. A compromise has already been reached with regard to four modes of transport, and now it is time to create a single passenger rights charter, which can later facilitate the assertion of passengers' rights.
(CS) Madam President, the European Parliament is about to vote on an important compromise which will greatly enhance the rights of passengers in bus and coach transport. I consider it significant that, besides passenger compensation for loss of or damage to baggage or refunds for late buses and other measures, the compromise also includes enhancing the rights of passengers with disabilities and people with reduced mobility. I particularly support the right of disabled people to information and assistance services, at least in line with what was finally agreed in the conciliation process. Public transport is a fundamental and important part of the everyday lives of people with reduced mobility. It was not easy to reach the compromise, and therefore I too would like to congratulate the rapporteur and all members of the negotiating team for the work carried out. The approval of this regulation will bring into existence a joint protection framework for all types of transport at the European level, and while it is certainly not ideal in the area of passenger rights, it is a very important step forward.
(FR) Madam President, with the Liberals, I will abstain during today's vote on the regulation concerning the rights of passengers in bus and coach transport. This is the last link in the package on the protection of travellers, after air, rail and sea travel, but unfortunately - as has been said - it is much less ambitious. This has been said by, among others, Mr Simpson and Mr El Khadraoui, for the Socialist Group; this is exactly what they said. As a result, people will have to travel more than 250 km to be protected by this regulation. If you travel from Brussels to Amsterdam by air, you are covered; if you travel by coach, you are not. And this is all the more unjust, I might add, since those who use this type of transport are often the least well off.
Neither does the entry into force make any sense, since several derogations could well postpone it until 2011. There will be new rights, then, as well as compensation in the event of accidents, delays or cancellations. This assistance is vital for disabled people, but the reality is that it will not be introduced straightaway and, more importantly, not everyone will be entitled to it.
(DE) Madam President, it is a good thing that we now have passengers' rights across all means of transport, but these rights cannot conceal the fact that rail transport, which is environmentally friendly, has once again been put at a severe disadvantage. The railway companies pay track access charges for every kilometre travelled, but the same system does not apply to buses and coaches, which benefits bus companies. Railways are included in the Emissions Trading System, but buses are not, which again puts buses at an advantage and trains at a disadvantage. If a train is delayed, 25% of the fare is repaid in compensation after an hour. In the case of buses, it is two hours.
All these advantages are unacceptable. This is why we need an integrated approach. We need passengers' rights across all the different means of transport, but we also need fair basic conditions. It must not be the case that one passenger only receives compensation after three or five hours, but for another passenger, the period is one hour. A great deal remains to be done here and this is not a good compromise in this respect. I do not understand why environmentally friendly rail travel is constantly being put at a disadvantage.
(SK) Madam President, following complex negotiations in the conciliation process, a complex agreement has been reached on the wording of the regulation on passenger rights in bus and coach transport. Even though the draft regulation relates only to regular services on routes longer than 250 km, it brings new rules and better protection for bus passengers as well.
The most important benefit for passengers will perhaps be the definition of their rights in cases of cancelled or delayed services, since it penalises transport operators for organisational failures in transport with an obligation to reimburse up to the entire fare, as well as reimbursing other losses up to the amount of 50% of the fare. The only issue which, in my opinion, might have been better handled, is that of the time schedule exemptions, which allow Member States to postpone implementation of the directive by four years, with a subsequent extension of this time period by a further four years. A total period of eight years for implementing this directive seems to me overly long.
Member of the Commission. - Madam President, I should like to thank the honourable Members for their mostly positive comments.
We now face the challenge of implementation. We face this challenge with all passenger rights legislation. Fine-tuning the legislation will, of course, be a long process for us, but I still think that the compromise we have achieved will probably be adopted in a future document and is a great opening. It is also a matter of principle that we have introduced certain principles of passenger rights into bus and coach transport, which is such a large area. Modest compromises will probably be needed; everything must be fine-tuned and must be implemented, but it is a very important opening and I hope that you will vote in favour of this regulation.
President-in-Office of the Council. - (HU) Madam President, Commissioner, Mr Cancian, ladies and gentlemen, I would only like to add two remarks, and comment on the very valuable debate that took place here. This debate illustrated very well the difficulties Mr Cancian, as well as we in the Council, the Commissioner and the experts had to overcome. I do not believe that this is the best of all possible worlds for travellers using bus and coach transport, but I believe that perhaps the main question we must ask ourselves is whether the situation will improve once the new legislation comes into effect. I believe that we can answer this question with a definite yes; that bus and coach passengers will indeed enjoy more rights in the future, even if this is not a perfect compromise.
A compromise is about having to come to an understanding with each other on difficult issues. This was noticeable in almost all speeches, the question of where the boundary is, beyond which we would guarantee rights to such an extent as to cripple important economic actors and small and medium-sized enterprises, whose situation we are trying to keep an eye on. At the same time, however, we very much intended to provide additional rights to passengers. I can very well understand those who are looking at the issue from the perspective of those with disabilities. I believe that we took a significant step forward in this respect as well. I feel that this is a well worked-out part of the draft and I trust that the legislation will bring about progress for these people, indeed, especially for these people.
I would only like to remind the honourable Members that the Hungarian Presidency is thinking in terms of a strong European Union, a European Union which provides additional rights to its citizens and always puts citizens at the centre of these strong policies. Furthermore, I am convinced that the current debate on this draft legislation serves to provide citizens in the European Union with additional rights. I would once again like to thank everyone for their work, and I trust that today, we will get through the votes without any problems.
Madam President, ladies and gentlemen, as I thank all the fellow Members who have spoken, I, too, should like to express my belief that it is not the best possible regulation but it is the only one that could be obtained given the position of the Council.
It is a truly important issue since I think it is really crucial for both the transport sector and the tourism sector - two subjects for which the Committee on Tourism and Transport is responsible - to have found a balance for this mode of transport as well.
It is a balancing act between the need, on the one hand, to protect small and medium-sized enterprises - a topic we have discussed at length over the last few hours - involved in the bus and coach transport sector and, on the other, the need to protect the rights of persons with reduced mobility, disabilities, old-age pensioners, persons with temporary reduced mobility, and vulnerable users overall, in order that there may also be fewer disputes. This is the balance we were looking for and, with everyone's contribution, we hope we have achieved it.
The recast then announced by Mr Kallas is, I believe, founded on the idea of creating a single regulation for all means of transport. Indeed, the creation of a single transport market has not yet been accompanied by suitable measures designed to protect passengers' rights. Commissioner, aside from the single regulation, I really hope we can bring about the creation of a single reference body, a single ticket office and a single ticket for the various modes of transport.
I should once again like to thank all the Members who have spoken, those who followed this dossier -particularly the shadow rapporteurs - and those who played an enthusiastic part in the final negotiations. My thanks to the Committee on Transport and Tourism and the staff of the Secretariat, the Council, particularly the staff of the Belgian Presidency, and, last but not least, Mrs Győri, who is here with us.
If I may, I should lastly like to thank the European Commission, Mr Kallas and his assistants for the constructive input that they never failed to contribute, the staff of the Secretariat of the European Parliament's Conciliation Committee, which showed great skill and professionalism - indispensable traits when taking important decisions on behalf of our citizens.
Overall, it has been a good test, which has brought excellent results for Parliament.
The debate is closed.
The vote will take place at midday.
Written statements (Rule 149)
The report on the rights of passengers in bus and coach transport aims to establish passenger protection rights, applicable across the entire Union, for all passengers and for various forms of transport. The Council did not agree with the European Parliament's amendments, and it was therefore necessary to launch the so-called conciliation procedure. The chief points of the agreement that was reached are mainly compatible with Parliament's original proposals. It is particularly important that the regulation will apply to all regular domestic and cross-border transport, and Member States will be able to apply exemptions for regular services and some specific services for up to eight years. In the event of an accident, passengers will have the right to compensation of up to EUR 220 000 per person and EUR 1 200 for baggage. Transport providers must, moreover, provide basic assistance in case of an accident (food, clothing and medical assistance), and lodging for up to two nights. In the event of a delay in excess of 120 minutes or the cancellation of a connection, transport providers must offer passengers the option of continuing the journey, rerouting the journey at no additional cost to the passenger or refunding the ticket price. If this is not within their power, they must reimburse the ticket price and pay an additional 50% of the ticket price. The agreement also protects the rights of people with disabilities and people with limited mobility. For the above reasons, I fully support the adoption of the report.
in writing. - I support this compromise on the rights of bus passengers, guaranteeing a right to transport, a right to accessible travel information, the obligation for bus operators to organise mandatory disability awareness training for drivers, a right to compensation for damaged wheelchairs, a complaint-handling mechanism for all passengers, with independent national bodies to enforce the regulation and issue penalties.
For all bus and coach journeys of 250 km or more, there will be specific assistance, free of charge, for disabled persons and persons with reduced mobility, both at terminals and on board and, where necessary, transport free of charge for accompanying persons.
For blind and partially sighted people in particular, the provisions on accessible travel information and training of drivers in disability awareness would make a huge difference.
Equal access to transport is essential for independence. Without equal access to transport, people with disabilities cannot go to work, go shopping or take part in cultural and other leisure activities.
While the text does not encompass all that I would want, by supporting it and strengthening the rights of all disabled passengers, I believe that an important step will be taken towards enabling Europe's guide dog users to move across the European Union on an equal footing to other citizens.
I support the legislative resolution on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004. Given the stable growth of this transport sector, I believe that it is essential to establish rights for the protection of passengers which apply throughout the EU, similar to the rights enjoyed by passengers travelling by other means of transport, and also to ensure equal conditions for carriers, no matter which Member State they come from or which means of transport they operate. In view of the fact that these rights focus, in particular, on the needs of disabled persons and persons with reduced mobility, this initiative deserves our support. It is of key significance that the resolution establishes compensation rights for passengers who have been injured in coach accidents. The provisions mean that passengers will be entitled to compensation in the event of death or injury or loss of, or damage to, luggage caused by an accident.
I would like to congratulate Mr Cancian on his work. I am pleased that we were ultimately able to reach agreement in the Conciliation Committee. Our principal achievement is, of course, the matter of passengers' rights to compensation and assistance in the event of an accident, guarantees for passengers in the event of cancellations and delays, and guaranteed rights for disabled persons and passengers with reduced mobility (PRM). I am particularly pleased by the fact that passengers with reduced mobility have been included in the document, as I mentioned previously, but, at the same time, I have well-founded concerns in this respect: in the case of air passengers, neither the airlines nor the airports know exactly which passengers are to be regarded as passengers with reduced mobility. It is common for help to be refused to mothers and father travelling alone with small children as a result of this lack of knowledge among carriers and airports. I would therefore like to make the following appeal: our work will not be complete after voting through the document during the plenary session. We also have a duty to monitor whether the regulation is properly applied.
I would like to express my sincere thanks to the rapporteur for his hard work, which has been exceptionally effective. Up until now, there has been no guarantee of appropriate protection for passengers travelling by bus and coach, since it was the only form of transport which was not subject to any EU regulations in this respect. One of the consequences of the changes which have been made will be that passengers will be able to claim compensation in the event of an accident. The fact that assistance for disabled persons will be guaranteed by carriers, and that an accompanying person can travel at the carrier's expense as part of this guarantee, are further extremely significant points.
I will not hide the fact that it was an exceptional challenge for me personally to be able to play an active role in the conciliation procedure for the first time in history under the Treaty of Lisbon. During the negotiations, which lasted until late into the night, together with Mr Cancian, we succeeded in voting through a compromise making the provisions mandatory for distances of over 250 km. It should be noted, and this is quite a significant point, that 12 fundamental rights are guaranteed in the regulation, particularly for disabled persons. We should currently be placing a great deal of emphasis on an appropriate information campaign to ensure that the citizens of the European Union are aware of the rights to which they are henceforth entitled.
The legislation on the rights of passengers in bus and coach transport, which we will be voting on today, might be considered unambitious. The compromise reached after much wrangling is, however, better than nothing at all. It is regrettable that the proposal for a regulation only applies to national and crossborder bus and coach journeys that are at least 250 km long. This being the case, Luxembourg, Malta and Cyprus, for example, will not be affected at all. It is also unfortunate that the legislation will only enter into force years from now. Four, or possibly even eight years, is a long time to wait at bus stops for new legislation.
There is, of course, something good to be found in the compromise achieved. In the original Council position, there were only three basic rights for passengers regardless of distance. I am pleased that there are 12 in the final compromise, and that special attention is being paid to the needs of disabled persons and persons with reduced mobility. The entry into force of the regulation will make it easier for the disabled to travel on buses and coaches. At the same time, it puts them on a more equal footing with other passengers.
When the new legislation enters into force, the Member States must ensure that the regulations are implemented effectively and appropriately. This is in the interests not only of disabled persons and persons with reduced mobility but also of our other citizens that travel by bus or coach.
The regulation voted on today marks a highly significant success as it is the first time that the rights of passengers travelling by bus and coach will be protected by law. After two years of difficult negotiations, the European Parliament and Member States have reached agreement on the key points which will consolidate the rights of passengers using this means of transport. These include compensation in the event of the journey being delayed or cancelled, compensation for loss of, or damage to, luggage, as well as the assumption of liability by companies and the provision of assistance in the event of accidents. Non-discrimination against and the provision of assistance to persons with disabilities and reduced mobility, as well as the right of passengers to be informed before and after their journey, have been incorporated into the regulation as fundamental rights which will be applied regardless of journey length. The regulation does not impose any new technical requirements, but requests that carriers assume liability for their passengers.
We also took into account the current economic climate and its impact on companies targeted by this regulation, by offering an exemption period of four years, which can be renewed once.
I think that once this regulation comes into force in 2013, it will help achieve the objective of harmonising and consolidating passengers' rights at EU level, no matter which means of transport they choose.